     Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 1 of 35



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 “J.Q. DOE”,

                        Plaintiff,

           v.                                         Civil Action No. 19-1253 DLF

 ANDREA LYNNE BENOIT, et al.,

                         Defendants.


                  MOTION TO DISMISS IN PART AND TO STRIKE

       The named Defendants, 1 through undersigned counsel, respectfully move

pursuant to Rules 8 and 12(b)(1), (2), (3), (4), (5) and (6) of the Federal Rules of Civil



       1
           The named defendants are: Andrea Benoit (plaintiff’s former supervisor),
Secretary of Defense Mark T. Esper (in his official capacity), and the Department of
Defense (“DoD”). Plaintiff has also initiated action against “John Does Nos. 1-10”,
described as “believed to be DCMA officials and employees and are anonymously
described in this action in their individual capacities.” Second Amended Compl., ¶ 5.
        Undersigned counsel do not represent these “John Does” who have not been
served and as to whom the individual-capacity claims would be subject to dismissal for
some or all of the reasons that Count V is subject to dismissal as to Defendant Benoit. 28
U.S.C. § 517 states that “any officer of the Department of Justice[] may…attend to the
interests of the United States in a suit pending in a court of the United States.” This
statute confers broad and unreviewable discretion on the Department. See Falkowski v.
EEOC, 783 F.2d 252, 253 (D.C. Cir.) (per curium), cert. denied, 478 U.S. 1014 (1986).
Moreover, it is not necessary for the United States to enter an appearance for a named
party to submit a Statement of Interest. See, e.g., Weixum v. Xilia, 568 F. Supp. 2d 35
(D.D.C. 2008) (statement of interest regarding suit against former official of the People’s
Republic of China). As authorized by Section 517, this Statement of Interest, regarding
the claims against Doe defendants is being filed solely on behalf of the United States to
further the orderly administration of justice; it is not intended as an entry of appearance
for any of those defendants. Accordingly, nothing contained herein should be construed
as a waiver or other limitation of any defenses available to the Doe defendants, including,
without limitation, immunity from suit, lack of personal jurisdiction, insufficiency of
service of process, failure to state a claim upon which relief can be granted, and failure to
complete service of process in a timely manner.
     Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 2 of 35



Procedure (“Fed. R. Civ. P.”), to dismiss Counts III, IV and V of the Second Amended

Complaint (“2nd Am. Compl.”) in this action (ECF No. 29). 2 In addition, they move,

pursuant to Fed. R .Civ. P. 12(f), to strike as immaterial, impertinent and/or scandalous

those paragraphs of the Second Amended Complaint which are subject to dismissal,

which relate to Counts IV and V (dismissed by stipulation) (ECF No. 14) and other

paragraphs that have no bearing on the claims that remain. 3 Defendant continues to

process documents responsive to Plaintiff’s Freedom of Information Act (“FOIA”)

requests and proposes to address those issues after processing of the requested materials

has been completed.




       2
        What will remain are Plaintiff’s claims under the Freedom of Information Act
(“FOIA”), 5 U.S.C. § 552(a). The Department of Defense continues its efforts to process
documents under the FOIA.
       3
         Specifically, Defendants ask that the Court strike the following paragraphs as
immaterial: 4-5, 7-204, 224-300. Defendants submit that dismissal of Counts II, IV and
V will mean that these paragraphs will have no significance to the remaining Freedom of
Information Act claims. Regardless of the dismissal of those counts, paragraphs 20-145
should be stricken, because they recount irrelevant and often scandalous material
unrelated to any claim or any issue.
                                             2
     Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 3 of 35



       A memorandum of supporting points and authorities accompanies this motion. A

proposed order is attached.

                                     Respectfully submitted,


                                     JESSIE K. LIU, DC Bar #472845
                                     United States Attorney


                                     DANIEL F. VAN HORN, DC Bar #924092
                                     Chief, Civil Division


                               By:                                    /s/
                                     W. MARK NEBEKER, DC Bar #396739
                                     Assistant United States Attorney
                                     555 4th Street, N.W.
                                     Washington, DC 20530
                                     (202) 252-2536
                                     mark.nebeker@usdoj.gov




                                           3
     Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 4 of 35



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

 “J.Q. DOE”,

                        Plaintiff,

          v.                                         Civil Action No. 19-1253 DLF

 ANDREA LYNNE BENOIT, et al.,

                        Defendants.


         MEMORANDUM OF SUPPORTING POINTS AND AUTHORITIES
        IN SUPPORT OF MOTION TO DISMISS IN PART AND TO STRIKE

                                     INTRODUCTION

       According to the allegations in the Complaint, Plaintiff was working for the

Department of Defense and was supervised by Defendant Andrea Benoit in

Massachusetts until May 2016, when Plaintiff received a transfer to Virginia. See 2nd

Am. Compl., ¶¶ 111-137. None of the events involving Plaintiff or Ms. Benoit took

place in this district. Declaration of Andrea Benoit (“Benoit Decl.”), ¶¶ 1-7. Plaintiff

alleges that her supervisor (Defendant Benoit) was informed by Plaintiff’s coworkers that

Plaintiff had engaged in workplace intimidation, that Plaintiff believed a co-worker had

mentioned Plaintiff’s name in a telephone call that included a discussion about

“incompetent legal representation” and in response Plaintiff had sent one or more emails

seen as threatening by Plaintiff’s co-workers. 2nd Am. Compl., ¶¶ 146-161. Plaintiff

complains that under the then-operative DCMA Instruction 563 her supervisor felt it

necessary to report Plaintiff’s conduct as a potential insider threat. 2nd Am. Compl.,

¶¶ 218-221. Plaintiff acknowledges that the instruction is no longer operative, but

nevertheless seeks to have the Court assess whether the instruction failed to abide by the
     Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 5 of 35



appropriate Executive Order (E.O. 13,587) because it considered “intimidating behavior”

and “conflicts with supervisors” to be indicia of insider threats and did not, in Plaintiff’s

view, adequately allow for her actions in complaining to her supervisors. 2nd Am.

Compl. at 2, ¶¶ 164-166, 159 (second) 4 - 161 (second), 167, 182.

       Plaintiff admits, however, that the review she was accorded resulted in the

government concluding that Plaintiff was not an insider threat. 2nd Am. Compl. at 1,

¶¶ 182-183. Plaintiff further concedes that, although her access to a government facility

in Manassas, VA, may have been temporarily curtailed, she has since had her access

restored. 2nd Am. Compl., ¶¶ 171, 181, 191. In short, the correctness or incorrectness of

DCMA Instruction 563 is a moot issue since it has been replaced with DCMA Manual

3301-05, a document about which Plaintiff does not complain. 2nd Am. Compl., ¶¶ 202-

204. Whether or not the earlier document afforded the appropriate degree of protection

to Plaintiff was also an issue rendered moot by the determination reflected in her

pleadings that she was found not to be an insider threat. 2nd Am. Compl. at 1, ¶¶ 182-

183. Moreover, to the extent that Plaintiff wishes to base her claim on the language in

Executive Order 13,587 (see 2nd Am. Compl., ¶¶ 218-220), she may not prevail because

the Executive Order specifically provides that it does not create any right or benefit

enforceable at law or in equity by any party. Executive Order 13,587, § 7(i), 76 Fed.

Reg. 63811, 63813, 2011 WL 5041305 (October 7, 2011).




       4
          Following paragraph 166 of Plaintiff’s pleading, there appear three paragraphs
that are numbered 159, 160 and 161. 2d Am. Compl. at 21. These are referred to herein
as paragraphs 159 (second), 160 (second) and 161 (second).


                                              2
     Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 6 of 35



        As reflected herein, Plaintiff, through her counsel, has previously agreed to

dismiss the baseless Bivens 5 claims with prejudice in return for Defendants’ agreement

not to oppose the filing of an amended complaint on a date agreeable to Plaintiff (see

Stipulation of Partial Dismissal (ECF No. 14)), and Plaintiff should not now be heard to

reinstitute them. 6 The Bivens claims are, nevertheless, subject to dismissal for lack of

personal jurisdiction, improper venue, failure to state a claim (particularly in light of the

qualified immunity doctrine), and because the Supreme Court’s instructions in Ziglar v.

Abbasi, 137 S. Ct. 1843 (2017), leave no room for creating these novel claims where

special factors and other remedies are available.

                                   LEGAL STANDARDS

        A. Rule 12(b)(1)

        Federal courts are courts of limited jurisdiction, and the law presumes that “a

cause lies outside this limited jurisdiction…” Kokkenen v. Guardian Lie Ins. Co. of Am.,

511 U.S. 375, 377 (1994); see also Gen. Motors Corp. v. E.P.A. 363 F.3d 442, 448 (D.C.

Cir. 2004) (“As a court of limited jurisdiction, we begin, and end, with the examination

of jurisdiction.”). It is the plaintiff’s burden to establish that the court has subject matter

jurisdiction. Lujan v. Defs. Of Wildlife, 504 U.S. 555, 561 (1992).

        Because subject matter jurisdiction focuses on the Court’s power to hear a claim,

the Court must give the plaintiff’s factual allegations closer scrutiny than would be



        5
        See Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics,
403 U.S. 388 (1971).
        6
         This is particularly true where Counsel for Plaintiff has admitted that this Court
will have no choice but to dismiss the Bivens claims under binding precedent. See
Exhibit 1 at 2 (“we know that a trial court must dismiss Bivens counts based on
precedent. . .” (citing [Schweiker v.] Chilicky, [487 U.S. 412, 425 (1988))].
                                               3
     Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 7 of 35



required in deciding a Rule 12(b)(6) motion for failure to state a claim. See Grand Lodge

of Fraternal Order of Police v. Ashcroft, 185 F. Supp. 2d 9, 13 (D.D.C. 2001). Thus, the

Court is not limited to the allegations contained in the complaint. See Wilderness Soc. v.

Griles, 824 F.2d 4, 16 n.10 (D.C. Cir. 1987).

        B. Rule 12(b)(6)

        The Federal Rules of Civil Procedure require that a complaint contain “a short

and plain statement of the claim” in order to give the defendant fair notice of the claim

and the grounds upon which it rests. Rule 8(a)(2); accord Erickson v. Pardus, 551 U.S.

89, 93 (2007) (per curiam). A motion to dismiss under Rule 12(b)(6) does not test a

plaintiff’s ultimate likelihood of success on the merits; rather, it tests whether a plaintiff

has properly stated a claim. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), abrogated on

other grounds by Harlow v. Fitzgerald, 457 U.S. 800 (1982). When considering a Rule

12(b)(6) motion for failure to state a claim, the Court “must accept as true all material

allegations of the complaint, drawing reasonable inferences from those allegations in

plaintiff’s favor.” LaRoque v. Holder, 650 F.3d 777, 785 (D.C. Cir. 2011).

        It is not necessary for the plaintiff to plead all elements of a prima facie case in

the complaint. See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511-14 (2002); Bryant v.

Pepco, 730 F. Supp. 2d 25, 28-29 (D.D.C. 2010). Nevertheless, “[t]o survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Alt. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        Plaintiff’s allegations simply do not suffice to state a claim, because actual

involvement is needed to allege liability. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)



                                               4
     Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 8 of 35



(“Because vicarious liability is inapplicable to Bivens and § 1983 suits, a plaintiff must

plead that each Government official defendant, through the official’s own individual

actions, has violated the Constitution.”); Int’l Action Ctr. v. United States, 365 F.3d 20,

28 (D.C. Cir. 2004) (quoting Jones v. City of Chicago, 856 F.2d 985, 998 (7th Cir. 1988))

(“A supervisor who merely fails to detect and prevent a subordinate’s misconduct,

therefore, cannot be liable for that misconduct. ‘The supervisor must know about the

conduct and facilitate it, approve it, condone it, or turn a blind eye for fear of what they

might see.’”); see also Hampton v. Comey, No. 16-5058, Mem. Op. (D.C. Cir. Feb. 2,

2017) (granting summary affirmance).

       This means that a plaintiff’s factual allegations “must be enough to raise a right to

relief above the speculative level, on the assumption that all the allegations in the

complaint are true (even if doubtful in fact)”. Twombly, 550 U.S. 555-56 (citations

omitted). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” are therefore insufficient to withstand a motion to dismiss.

Iqbal, 556 U.S. at 678. A court need not accept a plaintiff’s legal conclusions as true, see

id., nor must a court presume the veracity of the legal conclusions that are couched as

factual allegations. See Twombly, 550 U.S. at 555.

       In determining whether complaints fail to state a claim, the Court may consider

the facts alleged in the complaint, any documents attached or incorporated in the

Complaint, and matters of which the Court can take judicial notice. Fed. R. Evid. 201;

EEOC v. St. Francis Xavier Parochial Sch., 117 F.3d 621, 624 (D.C. Cir. 1997). The

Court may take judicial notice of public documents without converting Defendant’s

Motion to Dismiss into a motion for summary judgment. Vasser v. McDonald, 228 F.



                                              5
     Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 9 of 35



Supp. 3d 1, 10 (D.D.C. 2016). Federal courts regularly take judicial notice of

government documents and documents from other reliable sources available on the

Internet. Id.; see also Grimes v. Navigant Consulting, Inc., 185 F. Supp. 2d 906, 913

(N.D. Ill.), vacated and remanded on other grounds, 536 U.S. 920 (2002) (taking judicial

notice of historical stock prices from Yahoo!Finance) (citing Austin v. American Ass’n of

Neurological Surgeons, 253 F.3d 967, 971 (7th Cir. 2001)); Cali v. East Coast Aviation

Servs., Ltd., 178 F. Supp. 2d 276, 287 (E.D.N.Y. 2001) (taking judicial notice of

Web-based corporate documents and documents from Pennsylvania state agencies and

FAA); McLaughlin v. Volkswagen of Am., Inc., No. 00-3295, 2000 U.S. Dist. LEXIS

17505 at *10 n.3 (E.D. Pa. Dec. 6, 2000) (taking judicial notice of NHTSA website

description of automobile recall); Cairns v. Franklin Mint Co., 107 F. Supp. 2d 1212,

1216 (C.D. Cal. 2000) (taking judicial notice of content on Warhol Museum’s Web

pages), aff’d, 292 F.3d 1139 (9th Cir. 2002); Modesto Irrigation Dist. v. Pacific Gas &

Elec. Co., 61 F. Supp. 2d 1058, 1066 (N.D. Cal. 1999) (taking judicial notice of FERC

documents available on Internet); Myers Investigative & Sec. Servs., 47 Fed. Cl. 288, 297

(Fed. Cl. 2000) (taking judicial notice of documents from Social Security Administration

Website).

       “District courts may refer to materials outside the pleadings in resolving a

12(b)(6) motion. But when they do, they must also convert the motion to dismiss into

one for summary judgment.” Kim v. United States, 632 F.3d 713, 719 (D.C. Cir. 2011)

(citing Rule 12(d)); see also Yates v. District of Columbia, 324 F.3d 724, 725 (D.C. Cir.

2003) (motion to dismiss under Rule 12(b)(6) converted to summary judgment motion




                                            6
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 10 of 35



under Rule 56 where parties submitted and magistrate judge considered matters outside

the pleadings).

                                       ARGUMENT

                       The Bivens Claims Are Subject To Dismissal

                               Lack of Personal Jurisdiction

       A. Rule 12(b)(2)

When a defendant files a motion to dismiss under Rule 12(b)(2) of the Federal Rules of

Civil Procedure, the plaintiff bears the burden of establishing personal jurisdiction.

Moore v. Motz, 437 F. Supp. 2d 88, 91 (D.D.C. 2006). Specifically, the plaintiff must

allege specific facts upon which personal jurisdiction can be based and cannot rely on

conclusory allegations. Id. A court in the District of Columbia may only assert personal

jurisdiction over a defendant if it is permitted by D.C. law. Pollack v. Meese, 737

F.Supp. 663, 665 (D.D.C. 1990). For defendants who do not reside within or maintain a

principal place of business in the District of Columbia, the District’s long-arm statute is

the only basis for obtaining personal jurisdiction. Reuber v. United States, 750 F.2d

1039, 1049 (D.C. Cir. 1984). Plaintiff asserts purported claims against Defendant Benoit

(and others) in an individual capacity under Bivens, but the Court should dismiss such

claims against the non-resident Defendants for lack of personal jurisdiction. Because

Bivens suits are brought against government officials in their individual, rather than

official capacities, personal jurisdiction over the individual defendants is required to

maintain a Bivens claim. See Robertson v. Merola, 895 F. Supp. 1, 3 (D.D.C. 1995);

Deutsch v. U.S. Dept. of Justice, 881 F. Supp. 49, 52 (D.D.C. 1995), aff’d, 93 F.3d 986

(D.C. Cir. 1996). Plaintiff has the burden of establishing a factual basis for the exercise



                                              7
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 11 of 35



of personal jurisdiction over the defendant and cannot rely on conclusory allegations.

Crane v. New York Zoological Soc., 894 F.2d 454, 456 (D.C. Cir. 1990); First Chicago

Intern v. United Exchange Co., 836 F.2d 1375, 1378-79 (D.C. Cir. 1988); Walton v.

Bureau of Prisons, 533 F. Supp. 2d 107, 112 (D.D.C. 2008); Moore v. Motz, 437 F. Supp.

2d 88, 91 (D.D.C. 2006). In order for the United States District Court for the District of

Columbia to have personal jurisdiction over a nonresident defendant, jurisdiction must be

proper under both the District of Columbia long-arm statute and consistent with the

constitutional requirements of due process. See GTE New Media Servs. Inc. v. BellSouth

Corp., 199 F.3d 1343, 1347 (D.C. Cir. 2000); United States v. Ferrara, 54 F.3d 825, 828

(D.C. Cir. 1995); Crane v. Carr, 814 F.2d 758, 762 (D.C. Cir. 1987). Plaintiff satisfies

neither requirement. See Palmieri v. United States, 72 F. Supp. 3d 191, 204-05 (D.D.C.

2014), aff’d, 896 F.3d 579 (D.C. Cir. 2018).


                    i. D.C. Long Arm Statute §13-423

       As there is no applicable federal long-arm statute, this Court’s power to exercise

personal jurisdiction over the out-of-state Defendants is fixed by District of Columbia

law. United States v. Ferrara, 54 F.3d 825, 828 (D.C. Cir. 1995). Thus, the District of

Columbia’s long-arm statute is the only basis upon which personal jurisdiction may be

obtained over defendants who do not reside within or maintain a principle place of

business in the District of Columbia. Meyer v. Reno, 911 F. Supp. 11, 14 (D.D.C. 1996).

The statute authorizes a District of Columbia Court to exercise personal jurisdiction over

a person as to a claim for relief arising from the persons:

       (1) transacting business in the District of Columbia;
       (2) contracting to supply services in the District of Columbia;
       (3) causing tortious injury in the District of Columbia by an act or omission in the
           District of Columbia;
                                               8
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 12 of 35



          (4) causing tortious injury in the District of Columbia by an act or omission
              outside the District of Columbia by an act or omission outside the District of
              Columbia if he regularly does or solicits business, engages in any other
              persistent course of conduct, or derives substantial revenue from goods used
              or consumed, or services rendered, in the District of Columbia;
          (5) Having interest in, using, or possessing real property in the District of
              Columbia;
          (6) contracting to insure or act as surety for or on any person, property, or risk,
              contract, obligation, or agreement located, executed, or to be performed within
              the District of Columbia at the time of contracting, unless the parties
              otherwise provide in writing; or
          (7) martial or parent and child relationship in the District of Columbia.

D.C. Code § 13-423(a).

          Here, Plaintiff has not alleged any of the aforementioned grounds for personal

jurisdiction over the out-of-state Defendants. Plaintiff, for instance, has not alleged that

Defendant Benoit transacted any business in the District of Columbia, nor does the 2nd

Amended Complaint allege that any tortious injury occurred here. Plaintiff appears to

have alleged issues during her time working in either Massachusetts or Virginia. 2nd

Am. Compl., ¶¶ 4, 23, 29, 33, 56, 136, 171, 175-176; Benoit Decl., ¶¶ 1-7. As the D.C.

Circuit has held, personal jurisdiction based upon the District’s long-arm statute “is

limited to claims arising from the particular transaction of business in the District.”

World Wide Minerals, Ltd. v. Rep. of Kazakhastan, 296 F.3d 1154, 1168 (D.C. Cir. 2002)

(citing AMAF Int’l Corp. v. Ralston Purina Co., 428 A.2d 849, 850 (D.C. 1981); Naarex

Consulting Corp. v. Watt, 722 F.2d 799, 785-86 (D.C. Cir. 1983)). A persistent course of

conduct may constitute a transaction of business for the assertion of personal jurisdiction

only if the persistent conduct is undertaken in that person’s individual capacity rather

than in an official capacity conducting business for his or her employer. See Richard v.

Bell Atlantic Corp. 976 F. Supp. 40, 49-51 (D.D.C. 1997); Pollack v. Meese, 737 F. Supp.

at 666.

                                               9
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 13 of 35



       In Pollack, this Court found that it lacked personal jurisdiction over the Bureau of

Prisons Director and Attorney General who resided in Virginia and worked as employees

of the Department of Justice in the District of Columbia because these defendants did not

transact their individual business in the District of Columbia or maintain their private

places of business in the District of Columbia. See Pollack, 737 F. Supp. at 665-66.

Thus, Plaintiff has failed to meet his burden of establishing proper personal jurisdiction in

the United States District Court for the District of Columbia under section 13-423. The

alleged injuries of which Plaintiff complains occurred in Virginia or possibly

Massachusetts. Therefore, the Court lacks personal jurisdiction over the out-of state

Defendants.

                   ii. Jurisdiction Would Conflict with Due Process

       Plaintiff has also failed to allege facts showing that the exercise of personal

jurisdiction over the individual defendants in this case would satisfy due process

requirements. In fact, Plaintiff does not establish any connection between the individual

defendants as individuals and the District of Columbia. Subjecting such out-of-state

defendants to this Court’s jurisdiction conflicts with due process considerations,

particularly where Plaintiff seeks to have this Court subject the defendants to a judgment

of money damages in their individual capacity. Absent the requisite minimum contacts,

such an exercise of personal jurisdiction would offend “traditional notions of fair play

and substantial justice.” International Shoe v. Washington, 326 U.S. 310, 316 (1945);

Meyer v. Federal Bureau of Prisons, 940 F. Supp. 9, 12 (D.D.C. 1996).

       “Plaintiff’s claim for relief must arise from the defendants’ contacts with the

District of Columbia and his ‘claims must bear some relation to the acts in the District



                                             10
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 14 of 35



that are relied upon to confer personal jurisdiction.” Wiggins v. Equifax, 853 F. Supp.

500, 502 (D.D.C. 1994) (citations omitted). The presence of the defendant in the District

of Columbia must be “continuous and systematic” and related to the complaint in order to

meet the minimum contact requirement. International Shoe, supra. That is not the case

in the matter at hand. Ms. Benoit, for instance, does not meet the requisite minimum

contacts or connection to the District of Columbia as the facts surrounding Plaintiff’s

allegations took place, if at all, in Massachusetts and Ms. Benoit has no ties to the District

of Columbia. 2nd Am. Compl., ¶¶ 4, 121; Benoit Decl., ¶¶ 1-7. Plaintiff has failed to

allege that the out-of-state defendants have sufficient minimum contacts pursuant to D.C.

Code § 13-423 with the District of Columbia to make them amenable to suit in this Court,

and thus this Court lacks personal jurisdiction over the out-of-state Defendants. See

Second Amendment Foundation v. U.S. Conference of Mayors, 274 F.3d 521, 524 (D.C.

Cir. 2001) (noting the general rule… that a plaintiff must make a prima facie showing of

the pertinent jurisdictional facts) (internal quotations and citations omitted); see also

Moore v. Motz, 437 F. Supp. 2d 88, 91 (D.D.C. 2006) (“Plaintiff must allege specific

facts on which personal jurisdiction can be based[.]”). Consequently, the Court should

dismiss all claims against the individual defendants for lack of personal jurisdiction in

accordance with Federal Rules of Civil Procedure 12(b)(2).

                              Venue Is Improper In This Court

       Generally speaking, venue must be established for each cause of action. Lamont

v. Haig, 590 F.2d 1124, 1135 (D.C. Cir. 1978); Hayes v. RCA Service Co., 546 F. Supp.

661, 664 (D.D.C. 1982). Plaintiff’s claim against the individual defendants should also be

dismissed pursuant to Rule 12(b)(3) for improper venue. Venue in a case against an



                                              11
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 15 of 35



individual federal defendant is governed by 28 U.S.C. § 1391(b). Stafford v. Briggs, 444

U.S. 527, 544 (1980); Cameron v. Thornburgh, 983 F.2d 253, 257 (D.C. Cir. 1993);

Moore v. Agency for International Development, 994 F.2d at 878; see also Pollack v.

Meese, 737 F. Supp. at 665. 7 Under section 1391(b), a Bivens cause of action may only

be brought in a judicial district where: (1) any defendant resides if all defendants reside

in the same state; (2) a substantial part of the events or omissions giving rise to the claim

occurred or a substantial part of the property that is the subject of the action is situated; or

(3) any defendant may be found if there is no district in which the action may otherwise

be brought. 28 U.S.C. § 1391(b).

        In this case, venue is not proper in the United States District Court for the District

of Columbia under 28 U.S.C. § 1391(b). Plaintiff makes no allegation that the defendants

reside in the District of Columbia. See 2nd Am. Compl., ¶¶ 4, 121. Also, none of the

alleged events or omissions giving rise to Plaintiff’s claims against the individual

defendants took place in the District of Columbia. 2nd Am. Compl., ¶¶ 4-5, 20, 121;

Benoit Decl., ¶¶ 1-7.

        Plaintiff states in his complaint that the alleged constitutional violations caused

by the individual defendants occurred at DCMA, in Virginia. 2nd Am. Compl. at 1-2,

¶¶ 136, 170-171. The Court of Appeals has cautioned that “Courts in this circuit must

examine challenges to personal jurisdiction and venue carefully to guard against the

danger that a plaintiff might manufacture venue in the District of Columbia.” Cameron




        7
        Plaintiff relies on the venue provisions of 5 U.S.C. §§ 552(a)(4)(B), 552a(g)(5)
and 703 as well as 28 U.S.C. § 1391(e). 2nd Am. Compl., ¶ 2.
                                              12
     Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 16 of 35



v. Thornburgh, 983 F.2d at 256-57. Thus, lack of venue warrants dismissal of the claims

in this action as well.

                      Failure To State a Claim and Qualified Immunity

        Plaintiff attempts to extend Bivens into a new context, a judicial activity the

Supreme Court has repeatedly emphasized is disfavored. Moreover, that new context is

replete with special factors counselling against creating a judicially implied damages

remedy.

        A. Implying a damages remedy under the Constitution is disfavored.

              i.    The change occasioned by Abbasi.

        Plaintiff suggests that this Court should create a damages remedy under Bivens,

an action that “is now a ‘disfavored’ judicial activity.” Ziglar v. Abbasi, 137 S. Ct. 1843,

1857 (2017) (citation omitted). In Abbasi, the Supreme Court explained that Bivens,

decided over forty-five years ago, arose in a different legal “interpretive framework” in

which courts “assumed it to be a proper judicial function to provide such remedies as are

necessary to make effective a statute’s purpose.” Id. at 1855 (internal quotations and

citations omitted). Under this former practice, the Bivens court held that “courts must

adjust their remedies so as to grant the necessary relief when federally protected rights

have been invaded.” Id. (internal quotations and citations omitted). Bivens itself provided

a damages remedy under the Fourth Amendment for an individual arrested without a

warrant in his home in Brooklyn on drug charges. See Bivens, 403 U.S. at 389. In the

decade after Bivens, and still under the then-prevailing legal framework, the Court

expanded Bivens into only two new contexts: “a claim against a Congressman for firing




                                             13
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 17 of 35



his female secretary; and a claim against prison officials for failure to treat an inmate’s

asthma.” Abbasi, 137 S. Ct. at 1860.

       But in the more than three decades since, the legal landscape has shifted away

from implied causes of action, and the Court has “consistently refused to extend Bivens to

any new context or new category of defendants.” Id. at 1857 (citation omitted). Indeed,

in the eight cases that came before the Court in that period—nine including Abbasi—the

Court held that a Bivens remedy was not available. See, e.g., id. at 1863 (rejecting claims

by post-September 11 detainees against Executive Branch officials); Wilkie v. Robbins,

551 U.S. 537, 547-48 (2007) (rejecting claims against officials for allegedly pushing “too

hard” in the execution of their duties); Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 63

(2001) (rejecting claim against private prison operator). The Court itself has even noted

that “in light of the changes to the Court’s general approach to recognizing implied

damages remedies, it is possible that the analysis in the Court’s three Bivens cases might

have been different if they were decided today.” Abbasi, 137 S. Ct. at 1856. Although

the Court has not abrogated Bivens, it has repeatedly emphasized that “expanding the

Bivens remedy is now a ‘disfavored’ judicial activity.” Id. at 1857 (citation omitted).

       Accordingly, the Court explained that when a party “seeks to assert an implied

cause of action under the Constitution . . . separation-of-powers principles are or should

be central to the analysis.” Id. “The question is ‘who should decide’ whether to provide

for a damages remedy, Congress or the courts?” Id. (quotation omitted). Because it is

“not necessarily a judicial function to establish whole categories of cases in which federal

officers must defend against personal liability claims in the complex sphere of litigation,

with all of its burdens on some and benefits to others,” the Court concluded that the



                                             14
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 18 of 35



“answer most often will be Congress.” Id. at 1857-58. That is because when an issue

“involves a host of considerations that must be weighed and appraised, it should be

committed to those who write the laws rather than those who interpret them.” Id.

(quotation omitted). See also Meshal v. Higgenbotham, 804 F.3d 417, 425 (D.C. Cir.

2015).

              ii.   The standard for implying a damages remedy.

         Abbasi also clarified the standard for evaluating whether to imply a damages

remedy under Bivens. First, a court must determine whether recognizing a remedy would

extend Bivens into a new context. The Court narrowly defined “new context” as an

instance where “the case is different in a meaningful way from previous Bivens cases

decided by [the Supreme] Court.” Abbasi, 137 S. Ct. at 1859. In other words, if the case

is different “in a meaningful way” from either Fourth Amendment claims against federal

law enforcement officers for a warrantless search and seizure of an individual on

suspected drug offenses, see Bivens, 403 U.S. at 389; Fifth Amendment claims for the

firing of a female congressional secretary based on her gender, see Davis v. Passman,

442 U.S. 228, 230 (1979); or Eighth Amendment claims against prison officials for

failing to treat an inmate’s asthma, causing him death, see Carlson v. Green, 446 U.S. 14,

19 (1980), then the context is new.

         The Court then offered a non-exhaustive list of examples that could “prove

instructive” in determining whether differences are meaningful. Abbasi, 137 S. Ct. at

1860. That list included, among others, the following examples: “the rank of the officers

involved”; “the statutory or other legal mandate under which the officer was operating”;

“the risk of disruptive intrusion by the Judiciary into the functioning of other branches”;



                                             15
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 19 of 35



and “the presence of potential special factors that previous Bivens cases did not

consider.” Id. Moreover, seemingly minor differences, if meaningful, can present a new

context. As the Abbasi court noted, “even a modest extension is still an extension.” Id. at

1864. If a plaintiff seeks to extend Bivens into a new context, then the court must address

whether special factors counsel hesitation. See id. at 1860.

       To answer that question, the Supreme Court has engaged in a two-step inquiry.

The court first asks whether Congress has instituted “any alternative, existing process for

protecting” a plaintiff’s interests, Wilkie, 551 U.S. at 550, or any “meaningful safeguards

or remedies” for the plaintiff. Schweiker v. Chilicky, 487 U.S. 412, 425 (1988). Such

actions by Congress imply that it “expected the Judiciary to stay its Bivens hand” and not

infer a new damages remedy. Wilkie, 551 U.S. at 554; see, e.g., Abbasi, 137 S. Ct. at

1863 (“And when alternative methods of relief are available, a Bivens remedy usually is

not.”); Wilson v. Libby, 535 F.3d 697, 704-10 (D.C. Cir. 2008) (holding that Privacy Act

provides alternative process that precludes a Bivens remedy); Spagnola v. Mathis, 859

F.2d 223, 227-28 (D.C. Cir. 1988) (holding that Civil Service Reform Act provides

alternative process that precludes a Bivens remedy). That Congress’s scheme may not

provide the precise remedy a plaintiff seeks does not alter this analysis. See United States

v. Stanley, 483 U.S. 669, 683 (1987) (“[I]t is irrelevant to a ‘special factors’ analysis

whether the laws currently on the books afford [defendants] an ‘adequate’ federal remedy

for his injuries.”); see also Spagnola, 859 F.2d at 227 (“[I]t is the comprehensiveness of

the statutory scheme involved, not the ‘adequacy’ of specific remedies extended

thereunder, that counsels judicial abstention.” (citation omitted)).




                                              16
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 20 of 35



       Second, even if no alternative process exists, the court considers whether there are

any additional “special factors counselling hesitation.” Wilkie, 551 U.S. at 550. Although

the Court “has not defined” that phrase, the “necessary inference . . . is that the inquiry

must concentrate on whether the Judiciary is well suited, absent congressional action or

instruction, to consider and weigh the costs and benefits of allowing a damages action to

proceed.” Abbasi, 137 S. Ct. at 1857-58. The threshold for being a special factor is quite

low. Indeed, “to be a ‘special factor counselling hesitation,’ a factor must cause a court

to hesitate before answering that question in the affirmative.” Id. The Abbasi court

provided several examples of such special factors. One is a claim that “of necessity”

requires “an inquiry into sensitive issues of national security.” Id. at 1861. “Indeed,

‘courts traditionally have been reluctant to intrude upon the authority of the Executive in

military and national security affairs’ unless ‘Congress has specifically provided

otherwise.’” Id. (quoting Dep’t of Navy v. Egan, 484 U.S. 518, 530 (1988)). As the Court

explained, “[j]udicial inquiry into the national-security realm raises ‘concerns for the

separation of powers in trenching on matters committed to the other branches.’” Id.

(quotation omitted). Those concerns are “even more pronounced” when the inquiry

comes in the “context of a claim seeking money damages rather than a claim seeking

injunctive or other equitable relief.” Id. That is because the “risk of personal damages

liability” may cause an official “to second-guess difficult but necessary decisions” related

to national-security policy. Id.

       B. Plaintiff asks this Court to extend Bivens into a new context.

       Plaintiff’s constitutional claims clearly seeks to extend Bivens into a new context.

None of the three cases extending a Bivens remedy—the seminal case, Davis, and



                                             17
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 21 of 35



Carlson—involved a context remotely similar to the one here: Plaintiff suggests that she

has suffered damage to her reputation and that telling her current employer that “Plaintiff

posed a possible insider threat derived [Plaintiff] of a Federal Fifth Amendment

constitutional liberty interest in not being falsely stigmatized (a ‘stigma’).” 2nd Am.

Compl., ¶ 296. The differences between this new, unusual context and that of the three

Supreme Court cases mentioned above are certainly “meaningful.”

       Plaintiff relies on the First Amendment as a basis to secure damages from her

former supervisor for her following the then-existing guidelines for reporting insider

threats. Plaintiff suggests that this amounted to retaliation for Plaintiff’s complaints

about her treatment at the agency (which she agrees could be described as workplace

intimidation.” 2nd Am. Compl., ¶¶ 142-161, 227. Insofar as Plaintiff asserts a Fifth

Amendment claim, it is based on the discontinuance of her secret clearance for some

months during which she was apparently required to work from somewhere other than

the offices of DCMA in Manassas, Virginia. 2nd Am. Compl., ¶¶ 171-191. These claims

are far beyond those recognized in Abbassi.

       Plaintiff’s purported Bivens claims also present “potential special factors that

previous Bivens cases” authorizing claims “did not consider,” that is, national security

concerns and claims involving the work to assist the military. Indeed, in cases the

Supreme Court has considered that raised those special factors, the Court consistently

refused to imply a damages remedy. See Abbasi, 137 S. Ct. at 1861-62; Stanley, 483 U.S.

at 671-72; Chappell v. Wallace, 462 U.S. 296, 304-05 (1983). Because Plaintiff’s claims

seeks to extend Bivens into a new context, this Court must determine whether any special

factors counsel hesitation.



                                              18
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 22 of 35



       C. Special Factors Preclude a Bivens remedy.

       The first step of this inquiry, whether Congress has provided an alternative

process, disposes of Plaintiff’s claims. Congress has created an alternative process to

address claims similar to that of Plaintiff. Where, for instance, she wishes to challenge a

personnel decision, like her treatment as a federal employee, she may pursue claims

under the Civil Service Reform Act, which, as Plaintiff has conceded (see Exhibit 1 at

2), acts as a special factor precluding a damages remedy against her current or former co-

workers. Spagnola, 859 F.2d at 227-28; Schweiker v. Chilicky, 487 U.S. at 425

see also Abbasi, 137 S. Ct. at 1863 (“And when alternative methods of relief are

available, a Bivens remedy usually is not.”); Wilson v. Libby, 535 F.3d 697, 704-10 (D.C.

Cir. 2008) (holding that Privacy Act provides alternative process that precludes a Bivens

remedy). Plaintiff appears to recognize that, if she is asserting that she was the subject of

retaliation for speaking out about misconduct she sees in the government, then her

remedy would be the Whistleblower Protection Act or the Whistleblower Protection

Enhancement Act (see 5 U.S.C. § 2302(b)). 2nd Am. Compl., ¶¶ 268-269.

       That precludes a damages remedy here. As the Abbasi court explained, “if there

are sound reasons to think Congress might doubt the efficacy or necessity of a damages

remedy” in a specific context, “the courts must refrain from creating the remedy in order

to respect the role of Congress in determining the nature and extent of federal-court

jurisdiction under Article III.” 137 S. Ct. at 1858 (emphases added). See also Tun-Cos v.

Perrotte, 922 F.3d 514, 523 (4th Cir. 2019) (quoting Abbasi and adding emphases). In

the context that Plaintiff’s claims present, there are abundant reasons to think Congress




                                             19
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 23 of 35



not only “might,” but would “doubt the efficacy or necessity of a damages remedy.”

Plaintiff’s claim should therefore be dismissed.

        The D.C. Circuit aptly observed that the Supreme Court “has never implied a

Bivens remedy in a case involving the military [or] national security.” Doe v. Rumsfeld,

683 F.3d 390, 394 (D.C. Cir. 2012). Indeed, the Supreme Court recently reinforced that

observation. The Abbasi court dismissed the plaintiffs’ claims in part because they

required “an inquiry into sensitive issues of national security.” 137 S. Ct. at 1861. After

noting that such an inquiry by a court “raises ‘concerns for the separation of powers in

trenching on matters committed to other branches,’”—the “central” concerns of a special

factors analysis—the Court added that those concerns “are even more pronounced” when

the inquiry results from a claim seeking damages. Id. at 1857, 1861.

        The D.C. Circuit in Doe emphasized that the “strength of the special factors of

military and national security” has been “underlined” by precedent beyond that in Bivens,

as “matters intimately related to . . . national security are rarely proper subjects for

judicial intervention.” 683 F.3d at 394-95 (quoting Haig v. Agee, 453 U.S. 280, 292

(1981)). The court added that neither the D.C. Circuit nor other circuits had ever implied

a damages remedy in a case involving the military or national security. See 683 F.3d at

395 (discussing Ali v. Rumsfeld, 649 F.3d 762 (D.C. Cir. 2011) (no Bivens for Iraq and

Afghanistan detainees against military officers because claims implicate military and

national security), Wilson, 535 F.3d at 710 (no Bivens for outed CIA operative in part

because claims implicate national security), Arar v. Ashcroft, 585 F.3d 559 (2d Cir. 2009)

(en banc) (no Bivens for individual delivered to captivity in Syria in part because claims




                                              20
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 24 of 35



implicate national security), and Lebron v. Rumsfeld, 670 F.3d 540 (4th Cir. 2012) (no

Bivens for terrorist detainee because claims implicate the military and national security)).

       That observation holds true to date. See, e.g., Vanderklok v. United States, 868

F.3d 189, 206-07 (3d Cir. 2017) (no Bivens for airline passenger against TSA agent in

part because claims implicate national security); Meshal, 804 F.3d at 425-26 (no Bivens

for citizen detained and interrogated by FBI abroad in part because claims implicate

national security, “a special factor counseling serious hesitation” (emphasis added));

Vance, 701 F.3d at 199-200 (no Bivens for citizens detained by military in Iraq because

claims implicate military and national security).

       Plaintiff’s claims involve both the military and national security. This “deep

current of authority,” Meshal, 804 F.3d at 422, flows directly against Plaintiff’s claims.

Her claims implicate both the military and national security. First, Plaintiff alleges that

she was not permitted to access government information classified at the secret level, and

she seeks damages for being denied access to a DoD facility. Discovery could be

expected to delve into the decisions to allow or disallow Plaintiff’s access to the nation’s

military secrets. That in turn could undermine the command hierarchy that is

fundamental to the military and its effectiveness. Those very concerns are at the core of

the Supreme Court’s and lower courts’ refusal to imply a damages remedy for claims

involving the military. See, e.g., Stanley, 483 U.S. at 682-83; Chappell, 462 U.S. at 300;

Doe, 683 F.3d at 396. Cf. Stencel Aero Engineering Corp. v. United States, 431 U.S. 666,

673 (1977) (dismissing third-party claim in part because “trial would . . . involve second-

guessing military orders, and would often require members of the Armed Services to

testify in court as to each other’s decisions and actions”).



                                             21
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 25 of 35



       Second, Plaintiff’s claims would call into question military policy. The

Department of Defense adopted its policies in an effort to protect against inside threats

and protect the country’s national security information. See 2nd Am; Compl., ¶¶ 8-18,

275-281.    Any inquiry into why the Department of Defense adopted that policy, how it

construed the authority Congress gave to it, what purposes that policy serves, and

analyses the Department of Defense conducted regarding the constitutionality of that

policy, would by definition require an inquiry into military and national-security policy.

But such policy “is the prerogative of the Congress and President,” not the Judiciary.

Abbasi, 137 S. Ct. at 1849. See Chappell, 462 U.S. at 301 (“It is clear that the

Constitution contemplated that the Legislative Branch has plenary control over rights,

duties, and responsibilities in the framework of the military establishment . . . .”); see also

Doe, 683 F.3d at 395-96 (noting complaint “would require a court to delve into the

military’s policies” regarding military detainees); Lebron, 670 F.3d at 551 (noting

complaint “seeks quite candidly to have the judiciary review and disapprove sensitive

military decisions made after extensive deliberations within the executive branch as to

what the law permitted, what national security required, and how best to reconcile

competing values”).

       Third, adjudication of Plaintiff’s claims implicate national security. Her claim

challenges the actions of the military in delaying Plaintiff’s access to a federal facility

classified information. Permitting the defendants who reported a potential threat to face

prolonged litigation and potential personal liability for their actions may cause them and

others to hesitate in carrying out their duties, and thereby undermine the overall




                                              22
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 26 of 35



effectiveness of the military. Such an outcome could alter the extent to which the DoD is

able to protect its members, employees and national security information.

       This is not to say that the Judiciary has no role in considering matters that may

implicate national security where Congress has so provided. Rather, it is to say that in

this lawsuit, where the plaintiff asks this Court to imply a remedy that does not currently

exist; where Congress has already expressed its preference that courts not consider such

claims; where such claims involve the military, intrude upon the province of the

Legislative and Executive Branches, and implicate national security; and where a “deep

current of authority,” including in the D.C. Circuit, bars such claims, the courts should

stay their hand and not imply a remedy under Bivens. Plaintiff’s claims should be

dismissed. See Storms v. Shinseki, 319 F. Supp. 3d 348, 353 (D.D.C. 2018), aff’d, 777

F. App’x 522 (D.C. Cir. 2019) (recognizing, post-Abbasi that First Amendment Bivens

claim would constitute a “new context” action and that special factors preclude such a

claim) (citing Jangjoo v. Sieg, 319 F. Supp. 3d 207, 215-17 (D.D.C. 2018)); Johnson v.

Burden, 781 F. App’x 833, 2019 WL 2949425 (11th Cir. 2019) (district court erred in

concluding that Bivens extends to First Amendment retaliation claims in light of Abbasi);

Palmieri v. United States, 72 F. Supp. 3d at 206-07 (Plaintiff does not have a liberty or

property interest in a security clearance, so the security clearance cannot serve as a

predicate liberty or property interest) (citing Dorfmont v. Brown, 913 F.2d 1399, 1404

(9th Cir. 1990) (“[A] claim for denial of due process stemming from the revocation of a

security clearance is not a colorable constitutional claim.”); El–Ganayni v. U.S. Dep’t of

Energy, 591 F.3d 176, 183 n. 4 (3d Cir. 2010); Robinson v. Dep’t of Homeland Security,

498 F.3d 1361, 1364 (Fed. Cir. 2007); Jamil v. Sec’y of Dep’t of Defense, 910 F.2d 1203,



                                             23
       Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 27 of 35



1209 (4th Cir. 1990); Egan, 484 U.S. at 528 (explaining that the decision to grant a

security clearance is “an affirmative act of discretion on the part of the granting official,”

and that “no one has a ‘right’ to a security clearance”).


         Indeed, as the Court in Palmieri recognized, the assertion that a plaintiff has

suffered an injury to his livelihood does not give rise to a protected liberty or property

interest, because the right “to earn a living” does not extend to jobs requiring a security

clearance. Palmieri v. United States, 72 F. Supp. 3d at 206-07 (citing Dorfmont, 913

F.2d at 1403 (“If there is no protected interest in a security clearance, there is no liberty

interest in employment requiring such clearance.”); see also Siegert v. Gilley, 500 U.S.

226, 231-34 (1991). In Siegert, the Supreme Court recognized that certain statements

would undoubtedly damage the reputation of one in the plaintiff’s position, and impair

his future employment prospects, but the plaintiff in Paul v. Davis similarly alleged

serious impairment of his future employment opportunities as well as other harm. Siegert

v. Gilley, 500 U.S. at 234 (citing Paul v. Davis, 424 U.S. 693 (1976)). The Siegert court

continued: “Most defamation plaintiffs attempt to show some sort of special damage and

out-of-pocket loss which flows from the injury to their reputation. But so long as such

damage flows from injury caused by the defendant to a plaintiff’s reputation, it may be

recoverable under state tort law but it is not recoverable in a Bivens action.” 500 U.S. at

234.

         D. Qualified Immunity Would Bar Plaintiff’s Claims In Any Event

         Qualified immunity shields government officials from personal damages liability

“insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457


                                              24
     Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 28 of 35



U.S. 800, 818 (1982). To defeat the presumption of qualified immunity, a plaintiff must

plead “facts showing (1) that the official violated a statutory or constitutional right, and

(2) that the right was clearly established at the time of the challenged conduct.” Ashcroft

v. al-Kidd, 563 U.S. 731, 735 (2011) (quotation marks omitted); see also Daugherty v.

Sheer, 891 F.3d 386, 390 (D.C. Cir. 2018).

        To satisfy the first of those showings, a complaint must contain “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face” that

defendants violated the Constitution. Iqbal, 556 U.S. at 678 (quotation marks omitted).

Conclusory allegations and “naked assertion[s] devoid of further factual enhancement”

are not entitled to the assumption of truth; only “well-pleaded factual allegations” can

“plausibly give rise to an entitlement to relief.” Id. at 678-79

(quotation marks omitted).

        In the context of a First Amendment retaliation claim brought under 42 U.S.C. §

1983, this Court has held that a plaintiff must allege (1) “that he engaged in protected

conduct”; (2) “that the government took some retaliatory action sufficient to deter a

person of ordinary firmness in plaintiff ’s position from speaking again”;

and (3) “that there exists a causal link between the exercise of a constitutional right and

the adverse action taken against him.” Doe v. District of Columbia, 796 F.3d 96, 106

(D.C. Cir. 2015) (quotation marks omitted). “To satisfy the causation link, a plaintiff

must allege that his or her constitutional speech was the ‘but for’ cause of the

defendants’ retaliatory action.” Id. at 107; see also Daugherty, 891 F.3d at 391-92

(concluding that First Amendment retaliation claim failed because administrative

enforcement action “had an alternative cause . . . even assuming retaliatory motive”).



                                               25
     Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 29 of 35



       Here, “the complaint has alleged—but it has not ‘show[n]’—’that the pleader is

entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       Initially, Plaintiff is unclear that Defendant Benoit even noted her insider threat

report to her new employer, suggesting at times that it was Ms. Benoit or one of the John

Does. 2nd Am. Compl., ¶ 284. 8

       Similarly, Plaintiff has failed to plead that her speech was the but-for cause of

any adverse action taken against her. See Daugherty, 891 F.3d at 388. To the contrary,

Plaintiff admits that other employees accused Plaintiff of, at a minimum, intimidation

and that one or more of the John Doe defendants may have notified her current employer

of the insider threat investigation. 2nd Am. Compl., ¶¶ 149-164, 284. Under those

circumstances, it is implausible that Ms. Benoit’s actions were the but-for cause of

Plaintiff being suspended. And there is, at the very least, an “obvious alternative

explanation,” Iqbal, 556 U.S. at 682, for the facts (as opposed to the suppositions)

alleged in the complaint: that someone else notified Plaintiff’s employer of the

investigation.

       In any event, defendants would be entitled to qualified immunity because the

conduct alleged “does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Harlow, 457 U.S. at 818. As discussed

above, it is unclear that officials can, in any but the most exceptional circumstances,

violate the First Amendment merely by speaking themselves. See Mulligan, 835 F.3d at



       8
          Defendant Benoit does not admit that she was responsible for Plaintiff’s new
employer learning of the Insider Threat investigation, but the Court may assume that she
did so for purposes of this motion, and the Bivens claims are still subject to dismissal.


                                             26
     Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 30 of 35



990 (noting that the “circuit courts that have considered the issue have required plaintiffs

alleging government retaliation that takes the form of speech to meet a high threshold”);

see also Suarez Corp. Indus. v. McGraw, 202 F.3d 676, 687 (4th Cir. 2000) (holding that

where official’s alleged retaliation “is in the nature of speech,” the First Amendment is

not violated “in the absence of a threat, coercion, or intimidation intimating that

punishment, sanction, or adverse regulatory action will imminently follow”).

         At a minimum, Plaintiff has not identified any case by this Court or the Supreme

Court that would have put the individual defendants on notice that advising a DoD

employer of an employee’s past insider threat investigation, would violate the First

Amendment. Plaintiff has thus failed to meet his burden to demonstrate that “in light of

pre-existing law, the unlawfulness of the officer’s conduct [was] apparent.” Abbasi, 137

S. Ct. at 1867 (quotation marks omitted). And she certainly has not succeeded in

“identify[ing] a case where an [official] acting under similar circumstances . . . was held

to have violated [the Constitution].” White v. Pauly, 137 S. Ct. 548, 552 (2017) (per

curiam); see Siegert, Palmieri, and Paul v. Davis.

         For these reasons, Plaintiff’s individual capacity claims should be dismissed

pursuant to Fed. R. Civ. P. 12(b)(1),(b)(2),(b)(3) and (b)(6).

   II.     Plaintiff’s Claim Challenging Instruction 563 (Count III) should be dismissed

         Plaintiff complains that Instruction 563 is invalid, because it did not comply with

Executive Order 13,587 and its requirement that insider threat practices protect

individual’s civil rights. 2nd Am. Compl., ¶¶ 142, 218-223. First, Instruction 563 did,

in fact, include the protections that Plaintiff complains were absent. See Exhibit 2 at 4

and 20 (“The collection, use, maintenance, dissemination, and retention of [Insider



                                              27
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 31 of 35



Threat] -related information and records will comply with applicable statutes and DoD

and DCMA policies, including those regarding whistleblower, civil liberties, and privacy

protections.”)

       In any event, Plaintiff has conceded that Instruction 563 no longer provides the

operative instructions regarding the insider threat program, rendering the Court’s

assessment of its adoption moot. 2nd Amended Compl., ¶¶ 202-204. “Federal courts

lack jurisdiction to decide moot cases because their constitutional authority extends only

to actual cases or controversies.” Iron Arrow Honor Society v. Heckler, 464 U.S. 67, 70

(1983); see also City of Los Angeles v. Lyons, 461 U.S. 95, 101 (1983) (A[T]hose who

seek to invoke the jurisdiction of the federal courts must satisfy the threshold requirement

imposed by Article III of the Constitution by alleging an actual case or controversy.@).

       “Article III standing can be destroyed by mootness, and a claim may become

moot in various ways, including where the offending factor has ceased to exist.@

Matthews v. District of Columbia, 521 F. Supp. 2d 79, 82 (D.D.C. 2007) (Judge Roberts)

(citing Worth v. Jackson, 451 F.3d. 854, 860-61 (D.C. Cir. 2006) (noting that mootness is

a doctrine that inter-relates and overlaps with standing, and deciding that a claim for

injunctive relief from enforcement of a policy was moot where the offending policy had

been rescinded)). A case is moot where Aevents outrun the controversy@ such that the

court can grant no meaningful relief. Cf. Allen v. Nicholson, 573 F. Supp. 2d 35, 38

(D.D.C. 2008) (quoting McBryde v. Comm. to Review Circuit Council Conduct &

Disability Orders of the Judicial Conference of the United States, 264 F.3d 52, 55 (D.C.

Cir. 2001)).




                                             28
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 32 of 35



       Article III, s 2, of the Constitution confines federal courts to the decision
       of “Cases” or “Controversies.” Standing to sue or defend is an aspect of
       the case or controversy requirement.
                                             ***
       An interest shared generally with the public at large in the proper
       application of the Constitution and laws will not do.
                                             ***

       The standing Article III requires must be met by persons seeking appellate
       review, just as it must be met by persons appearing in courts of first
       instance.
                                            ***
       To qualify as a case fit for federal-court adjudication, an actual
       controversy must be extant at all stages of review, not merely at the time
       the complaint is filed.

Arizonans For Official English v. Arizona, 520 U.S. 43, 64-67 (1997) (internal quotations

and cases omitted).

       Here, even if the process that was employed under DCMA Instruction 563 was

somehow faulty, Plaintiff prevailed under that process, the instruction has been replaced,

and Plaintiff has not suggested how the replaced instruction could have any effect on

Plaintiff in the future. 2nd Amended Compl. at 2, ¶¶ 155, 254, 274. Thus, the claims are

moot. See Anyanwutaku v. Moore, 151 F.3d 1053, 1057 (D.C. Cir. 1998) (“when a

prisoner seeking injunctive or declaratory relief challenges his parole eligibility date but

is subsequently released on parole, his claims are moot unless he alleges continuing

adverse consequences from the challenged parole records”).

       In any event, Executive Order 13,587 provides no cause of action. Plaintiff’s

efforts to secure relief by virtue of language from an Executive Order should be rejected,

because that Executive Order specifically precludes the creation of any right enforceable

by a party. The Executive Order upon which Plaintiff relies specifically provides as

follows:



                                             29
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 33 of 35



        (i)This order is not intended to, and does not, create any right or benefit,
        substantive or procedural, enforceable at law or in equity by any party
        against the United States, its departments, agencies, or entities, its officers,
        employees, or agents, or any other person.

Executive Order 13,587, § 7(i), 76 Fed. Reg. 63811, 63813, 2011 WL 5041305;

Complaint, ¶¶ 19-30.

        Plaintiff cannot prevail in a case premised on the requirements of an Executive

Order where the order at issue includes the above language. See Savage v. Burwell, Civ.

A. No. 15-0791 (CRC), 2016 WL 4132196, at *3 (D.D.C. Aug. 3, 2016); see also

Barhoumi v. Obama, 234 F. Supp. 3d 84, 88 (D.D.C. 2017) (finding no legal right for

Plaintiff to stand because the review process was created through an Executive Order

with expressed language against creating a “any right or benefit, substantive or

procedural, enforceable at law or in equity by any party against the United States, its

departments, agencies, or entities, its officers, employees, or agents, or any other

person.”); Meyer v. Bush, 981 F.2d 1288, 1296 n.8 (D.C. Cir. 1993) (“An Executive

Order devoted solely to the internal management of the executive branch - and one which

does not create any private rights - is not, for instance, subject to judicial review.”).

        Accordingly, despite her efforts to do so (see 2nd Amended Compl., ¶¶ 8, 218-

219), Plaintiff may not base her claim on the Executive Order, given its clear instruction

that it creates no rights or benefits enforceable at law.

                                  III. The Motion to Strike

        This Court should strike the immaterial, impertinent and sometimes scandalous

material from the Complaint. Rule 12(f) provides that “[t]he court may strike from a

pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter.” Fed. R. Civ. 12(f). If allegations in a complaint are irrelevant and prejudicial to

                                              30
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 34 of 35



the defendant, a motion to strike will be granted. Wiggins v. Philip Morris, Inc., 853 F.

Supp. 457, 457-58 (D.D.C. 1994) (striking paragraphs from a complaint where they are

irrelevant to the issue in the case and reflect poorly on a “renegade employee – not a

party to the suit”) (citing Todhunter, Mandava, & Assocs. v. I.C.C.I. (Holdings) Pty. Ltd.,

C.A. No. 88-3031, 1991 WL 166585 (D.D.C. Aug. 14, 1991) (Lamberth, J.).

       Here, Plaintiff has filed a 300-paragraph Second amended complaint, much of

which related to issues that were voluntarily dismissed (ECF No. 14). But, although

Plaintiff has secured permission to proceed without identifying herself on the public

record, she spends pages and pages listing allegations against named individuals who are

not parties to this action, accusing them of such irrelevant things as playing computer

games at work (2nd Am. Compl., ¶ 21-22), and engaging in unethical behavior in

violation of bar rules by using a disabled parking placard without any need and running

an eBay business at work. (id., ¶¶ 29-41, 27-30, 57-67). Other persons are alleged to be

engaged in personal relationships (id., ¶¶ 74-80), or leaving one’s marriage and dating

“hostesses” (id., ¶ 45-51), and a non-party is accused of viewing videos making fun of

African-Americans (id., ¶ 53-54), and another contractor selling a house. (Id., ¶¶ 83,

107). Plaintiff belittles another employee’s skills in contract law, see id., ¶¶ 125-135 and

cites another individual’s diagnosis with Post Traumatic Stress Disorder. (Id., ¶ 155).

Plaintiff cites her fear of being alone with other non-parties, whom she suggests are liars.

(Id., ¶ 177). If all but Counts I and II are dismissed, the remaining FOIA claims will

have no relevance to the many irrelevant, disparaging paragraphs.

       If these allegations remain in what should be a simple FOIA action, the third

parties will continue to be harmed as Defendant may be called upon to assess whether



                                             31
    Case 1:20-cv-11579-DJC Document 32 Filed 11/14/19 Page 35 of 35



these irrelevant matters ever took place and so state in a public filing. Defendant will

have to make reasonable inquiry into these seedy and immaterial allegations in order to

respond to the claims that involve such unrelated matters as the processing of Plaintiff’s

FOIA requests. Thus, Defendant and these non-parties will suffer prejudice for no good

reason. For these reasons, the offending and irrelevant paragraphs should be stricken.

                                     CONCLUSION

       For these reasons, Defendants move for dismissal of Counts III, IV and V of the

2nd Amended Complaint and ask that the Court strike from the pleading the following

paragraphs: 4-5, 7-204, 224-300.

       November 14, 2019
                                         Respectfully submitted,


                                         JESSIE K. LIU, DC Bar #472845
                                         United States Attorney


                                         DANIEL F. VAN HORN, DC Bar #924092
                                         Chief, Civil Division


                                   By:                                    /s/
                                         W. MARK NEBEKER, DC Bar #396739
                                         Assistant United States Attorney
                                         555 4th Street, N.W.
                                         Washington, DC 20530
                                         (202) 252-2536
                                         mark.nebeker@usdoj.gov




                                               32
